Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 4/23/2021 is sufficient to overcome the prior art rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (20180219830) in view of Kim (20160373513). 
As per claims 1, 13, 20,

prior to conducting the second phase of the messaging campaign, generate a recommendation to conduct the second phase of the messaging campaign for the one or more members using the second set of parameters (par 138). The second set of parameters comprises “a change in message timing.” Hence, examiner notes that O’Brien discloses a learning process with an aim to successfully deliver message, may include adjusting message delivery timing.
	O’Brien does not explicitly disclose:
conduct a messaging campaign over at least a first phase and a second phase, the first and second phases being separated temporally based on a schedule associated with the messaging campaign, wherein the processor is configured to execute the instructions for conducting the messaging campaign to cause the system; and
conduct the first phase of the messaging campaign, the first phase including a first set of parameters for delivering a first message to at least a first group of intended recipients, the first set of parameters defining at least the first group and a respective first distribution channel.
However, Kim discloses:
conduct a messaging campaign over at least a first phase and a second phase, the first and second phases being separated temporally based on a schedule 
responsive to conducting the first phase of the messaging campaign determine, based on analysis of online activity associated with one or more members of the first group (par 47), the online activity occurring in temporal alignment with the first phase of the campaign and being associated with a store, a second set of parameters for the second phase of the messaging campaign, the second set of parameters defining a change to the first set of parameters for delivering a second message to the one or more members (par 47, 50). Kim discloses live or real-time optimization of the campaign based on the analysis of the campaign performance; and
conduct the first phase of the messaging campaign, the first phase including a first set of parameters for delivering a first message to at least a first group of intended recipients (par 29, 49, 50), the first set of parameters defining at least the first group and a respective first distribution channel (par 50). Kim discloses a targeted messaging campaign sent to targeted users in real-time.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kim’s conduct a messaging campaign over at least a first phase and a second phase, the first and second phases being separated temporally based on a schedule associated with the messaging campaign, wherein the processor is configured to execute the instructions for conducting the messaging campaign to cause the system; responsive to conducting the first phase of the messaging campaign 
As per claims 2, 14,
O’Brien discloses:
the analysis of the online activity comprises analysis of at least one of online activity associated with a first store associated with the messaging campaign, or online activity associated with a second store not associated with the messaging campaign (par 59).O’Brien discloses a user interacting with a retailer webpage. See also Gilbert par 78, where all the user’s activities are tracked.
As per claim 3,
Gilbert discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilbert’s the online activity is associated with a purchase of a first offering associated with the messaging campaign to O’Brien’s methods and systems for generating a messaging campaign. One would be motivated to do this in order to enable retailers to model consumer interests in items based on exhibited shopping activity online in order to predict purchasing patterns and revenue yield is described (Gilbert par 15).
As per claims 4, 15,
O’Brien discloses determine the second set of parameters to suppress promotion of the first offering to the one or more members in the second phase of the messaging campaign (par 138)
	As per claims 5, 16,
	Gilbert discloses:
determine the second set of parameters to promote a second offering that is related to the first offering, to the one or more members in the second phase of the messaging campaign (par 116, 179).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilbert’s determine the second set of parameters to promote a second offering, that is related to the first offering, to the one or more members in the second phase of the messaging campaign to O’Brien’s methods and systems for generating a messaging campaign. One would be motivated to do this in order to 
As per claims 6,
	Gilbert discloses:
conduct the second phase of the messaging campaign according to the second set of parameters for the subgroup; and continue conducting the first phase of the messaging campaign according to the first set of parameters for a remainder of the first group (claim 6). Gilbert discloses a system capable of designing a promotional campaign targeting a population of consumers corresponding to a subset of said plurality of materialized, customer-product buying probabilities.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilbert’s conduct the second phase of the messaging campaign according to the second set of parameters for the subgroup; and continue conducting the first phase of the messaging campaign according to the first set of parameters for a remainder of the first group to O’Brien’s methods and systems for generating a messaging campaign. One would be motivated to do this in order to enable retailers to model consumer interests in items based on exhibited shopping activity online in order to predict purchasing patterns and revenue yield is described (Gilbert par 15).
	As per claim 7,
	O’Brien discloses:

	As per claim 8,
	O’Brien discloses:
the second set of parameters is defined for conducting the messaging campaign to a second group of intended recipients, and wherein the processor is configured to execute instructions to cause the system to reassign the one or more members to the second group (par 138).
	As per claim 9, 17,
	Gilbert discloses a purchase transaction event (par 116). Gilbert discloses recommending products based on a customer’s purchasing history.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilbert’s a purchase transaction event to O’Brien’s methods and systems for generating a messaging campaign. One would be motivated to do this in order to enable retailers to model consumer interests in items based on exhibited shopping activity online in order to predict purchasing patterns and revenue yield is described (Gilbert par 15).
	As per claim 10,
	O’Brien discloses the change defined by the second set of parameters comprises at least one of a change in message timing (par 138).
	As per claims 11, 18,

associate the online activity with a second distribution channel (par 166); and
determine the second set of parameters to deliver the second message using the second distribution channel (par 166).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilbert’s associate the online activity with a second distribution channel; and determine the second set of parameters to deliver the second message using the second distribution channel to O’Brien’s methods and systems for generating a messaging campaign. One would be motivated to do this in order to enable retailers to model consumer interests in items based on exhibited shopping activity online in order to predict purchasing patterns and revenue yield is described (Gilbert par 15).
	As per claims 12, 19, 
	O’Brien discloses the processor is configured to execute instructions to cause the system to automatically implement the recommendation to conduct the second phase of the messaging campaign for the one or more members using the second set of parameters (par 138).
Response to Arguments
Applicant Remarks filed on 4/23/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Kim (202160373513) to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621